internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br4 plr-122214-00 date date dear this letter responds to your date request for a letter_ruling supplementing our letter_ruling dated date plr-109915-00 the prior letter_ruling the legend abbreviations summary of facts proposed transaction descriptions representations and caveats appearing in the prior letter_ruling are incorporated by reference the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by penalty of perjury statements executed by appropriate parties verification of these facts and representations may be required as part of the audit process the prior letter_ruling addressed the federal_income_tax consequences of a series of proposed transactions intended to separate business a from business b after further consideration the parties have decided not to undertake the transaction described in paragraph v of the prior letter_ruling as part of the country b restructuring distribution instead sub will purchase the stock of sub from sub for cash as a result of this change the prior letter_ruling is modified as follows the following paragraph v replaces paragraph v on page v sub will purchase the stock of sub from sub the sub sale representations 2q through 3g and rulings through relating to distribution are deleted from the prior letter_ruling and the following additional representations are made 7d the consideration paid_by sub to sub in the sub sale is approximately equal to the fair_market_value of sub plr-122214-00 7e applying u s federal_income_tax principles sub will recognize gain as a result of the sub sale the following additional rulings are issued any gain from the sale of sub stock by sub to sub is foreign_personal_holding_company_income under sec_954 and may be included in the gross_income of sub under sec_951 the sub sale will not adversely effect any ruling in the prior letter_ruling except for the deletion of rulings through and all such rulings will retain full force and effect caveats we express no opinion about the tax treatment of the transactions under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions are consummated under the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
